DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-27) in the reply filed on 12/30/2021 is acknowledged. Though the reasons for traversal were stated in the response, however said reasons were not related to the instant application since group I and group II per the restriction requirement are not drawn to a canister for interim storage and method of immobilizing waste respectively as stated in Applicant’s response. Therefore because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement pertaining to this application, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore: (a) the diverter valve recited in claims 4 and 5, and (b) the controller recited in claims 15-17 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in 
reply to the Office action to avoid abandonment of the application. Any amended 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the controller recited in claims 15-17 is not sufficiently discussed or illustrated in the specification to provide a proper antecedent basis for said claims. Though the specification as original filed in para [0027] for example state the following “The temperature profile across the retort and the rate of movement are controlled as is the atmospheric and pressure conditions in the retort. This enables materials to be thermally treated, calcined, or processed in a controlled manner as shown in FIGS. 1 and 4. However, there is no sufficient structure provided such as a .

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8, 13-16 and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shulika et al. (US Patent No. 3,868,213).
	Regarding claim 1, Shulika et al. teaches a vertical vibratory thermal treatment system (see abstract and figures 122-25 for example), comprising: a heating section (i.e. vibration furnace comprising a casing 10, see figure 1 and column 7, lines 32-40 or defined by the double walls 76&77, see figures 24 and 25, and column 10, lines 34-62)  for thermally treating particulate containing material (see abstract); a retort section (i.e. casing 61, see figures 22-25 and column 10, lines 11-68) that is connected to or located within the heating section (i.e. apparatus 70, column 10, lines 9-52 and column 11, lines 15-19 for example) and includes at least one elevator system (i.e. helical chute 62, see column 10, lines 9-68, column 11, lines 1-32, column 11, line 65-column 12, line 16 and figures 22-25) for vertically (i.e. from the material feeding inlet 72 to heat treated material discharge outlet 73, see figures 22-24 and column 10, lines 9-33) moving the material to the heating section; and at least one vibratory motor (5, figure 1,  and 38, 
	Regarding claims 4 and 5, Shulika et al. in figure 29 shows a vertical vibratory thermal treatment system, further comprising at least one diverter valve located at the outlet, wherein the at least one diverter valve assists in the recirculation of materials within the retort (see column 4, lines 18-22, column 6, lines 30-36 and lines 44-53 and column 11, lines 33-41).
Regarding claims 6 and 7, Shulika et al.  teaches a vertical vibratory thermal treatment system configured for treating material that is in a powder form or a particulate form but not necessarily all the claimed materials to include, sand, granule, gravel, agglomerate, a hazardous material, or at least one radioactive isotope. However all these materials are drawn to the article worked upon by the claimed apparatus. Furthermore, it is well settled that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. Also, see MPEP 
            Regarding claim 13, Shulika et al. teaches a vertical vibratory thermal treatment system in which the heating section for thermally treating particulate containing material comprises at least one heating element for drying, roasting which included calcination (see abstract, column 1, lines 5-17 and column  5, lines 2-13 for example).
Regarding claim 14, Shulika et al. teaches a vertical vibratory thermal treatment system in which at least one heating element provides resistance heating (see the electrical heating circuit 12, figure 12, column 4, lines 33-38, column 6, lines 58-63, column 7, lines 35-40, column 8, lines 25-35 and column 9, lines 25-31 for example).          Regarding claim 15, Shulika et al. teaches a vertical vibratory thermal treatment system in which the heating section for thermally treating particulate containing material further comprises at least one controller (see column 12, lines 5-16) to control the temperature profile across the retort system and at least one controller controls the rate of material movement through the retort system (see figures 24 and 29, column 6, lines 
Regarding claim 20, Shulika et al. teaches a vertical vibratory thermal treatment system that is configured for admitting ambient air into the heating system to flow counter current to the upward movement of the particulate material (see column 10, lines 21-52).
Regarding claims 20-22, Shulika et al. teaches a vertical vibratory thermal treatment system in which the retort section having the helical chute (62) is sub-divided into two or more sections with heating profile and  individual temperature control systems (see column 12, lines 1-16 and figure 24); thus suggesting the sections have independent but connected independent gas flow and counter current gas flow       Regarding claim 24, Shulika et al. in figures 1 and 24 shows material to be process feeding inlet (19, see figure 1 and 72, see figure 24 and also see column 7, lines 57-60, column 8, lines 37-32 and column 10, lines 25-33).          Regarding claim 25, Shulika et al. in figures 1 and 24  shows a vibratory thermal treatment system that further comprises an off-gas system (21, see figure 1 or 69, see figure 24) for removing unwanted gases from the retort (also see column 7, lines 57-62 .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shulika et al. (US Patent No. 3,868,213) as applied to claim 1 above.
          Regarding claim 12, Shulika et al. in figures 22-25 shows a retort or a casing (61) that appears to by cylindrical in shape but fails to teach retort shaped as chosen from a cone, double cone, or hourglass; however it is well settled that  the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the 
	Regarding claims 9-11, Shulika et al. teaches a vertical vibratory thermal treatment system that comprises a continuous helical chute (62, column 10, lines 9-68, column 11, lines 1-32, column 11, line 65-column 12, line 16 and figures 22-25) but fails to teach a chute or an elevator system comprises a non-continuous spiral configuration made of more than one levels with a step between each level ranging from approximately 1/8 to 4 circumferential lengths that causes the processed material to cascade there-over in the manner as claimed. Thus, Shulika et al. absent any evidence to the contrary, differs from the instant claims only for teaching a continuous chute and not a non-continuous or separable chute. However, it is well settled that claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. Also, see MPEP 2144.04 V.B.
9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shulika et al. (US Patent No. 3,868,213) in view of Spencer et al. (US Patent No. 4,997,810) as 

	Regarding claim 17, Shulika et al. teaches a vertical vibratory thermal treatment system that comprises at least one temperature controller (see column 12, lines 1-16) but fails to teach at least one controller that controls the atmospheric and pressure 
conditions in the retort system. 
Spencer et al. teaches that at the time the invention was made it was known in the art for a vertical vibratory thermal treatment system for the calcination of powders or particulate organic material to include at least one controller that controls the atmospheric and pressure conditions in the retort system (see Spence et al., column 1, lines 5-37). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Shulika et al. to include at least one atmospheric and pressure controller as exemplified by Spencer et al. and that would allow the clumping or agglomeration of  the powder or particulate material to be controlled or prevented (see Spence et al., column 1, lines 26-37).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramm (WO91/06105), Francis (US 4,237,622), Musschoot (US 4,775,284), Hansen (US 3,084,450), Ginther (US 2,688,807), and Ramm (US 4,806,279) are also cited in PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733